      Case 2:21-cv-00284-KJM-DB Document 5 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTIAN MARCUS ACKLEY,                           No. 2:21-cv-0284
12                         Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    SHASTA COUNTY SHERIFF, et al.,
15                         Defendants.
16

17          Plaintiff is a pro se state prisoner with a civil rights action under 42 U.S.C. § 1983. In an

18   order filed February 19, 2021, this court ordered plaintiff to file either a motion to proceed in

19   forma pauperis or pay the $402 filing fee within thirty days. (ECF No. 3.) Thirty days have

20   passed and plaintiff has not filed a motion to proceed in forma pauperis or paid the filing fee.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to randomly assign a district

22   judge to this case.

23          Further, IT IS RECOMMENDED that this case be dismissed for plaintiff’s failure to

24   prosecute and failure to comply with court orders. See E.D. Cal. R. 110; Fed. R. Civ. P. 41.

25          These findings and recommendations will be submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

27   being served with these findings and recommendations, plaintiff may file written objections with

28   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and
                                                        1
      Case 2:21-cv-00284-KJM-DB Document 5 Filed 04/16/21 Page 2 of 2


 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

 3   1153 (9th Cir. 1991).

 4   Dated: April 15, 2021

 5

 6

 7

 8

 9

10

11

12

13

14   DLB:9
     DLB1/prisoner-civil rights/ackl0284.FTA fr
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
